 SUPERIOR EXPORT PACKING CO61Superior Export Packing Co., Inc.' and MeadowlandHy-Pro Industries, Inc. and Multiple AutoParts, Inc. and District 65, United Automobile,Aerospace and Agricultural Implement Workersof America, AFL-CIO. Cases 22-CA-13806and 22-CA-13888July 16, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 2, 1989, Administrative Law JudgeRaymond P Green issued the attached supplemen-tal decision The General Counsel filed exceptionsand a supporting bnef, and Respondent Meadow-land Hy-Pro Industries, Inc filed a brief in opposi-tion to the exceptionsThe National Labor Relations Board has delegat-ed its authority m this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findmgs,2 andconclusions, as further explained below, and toadopt the recommended Order1 In adopting the judge's gross backpay formula,we find that the Respondent has met its burden ofproving that, following its discriminatory refusal tohire the six discnmmatees, an undisputed decline inbusiness sales reduced its work force to fewer thansix and reduced the hours worked by those em-ployees to such a degree that the discnmmateeswould have been periodically laid off or wouldhave worked reduced hours for nondiscriminatoryreasons throughout the backpay period It is clearfrom the record that the discnmmatees would nothave worked even half of the hours credited to' Although the name of Superior Export Packing Co. Inc continuesto appear in the caption for this proceeding, all unfair labor practice alle-gations against this company have been dismissed and the General Coun-sel does not contend that It is liable for the backpay at Issue here2 We agree with the Judge's findmg that backpay claimant Alexander isnot entitled to backpay after May 1, 1985, when he began receivingSocial Secunty Disability Benefits Contrary to the judge, we do not findthat receipt of disability benefits, standing alone, is pnma facie proof inthe circumstances of this case that Alexander no longer was in the labormarket Alexander's disability (inability to speak or hear) did not preventlum from working for the Respondent's predecessor and presumablywould not have prevented him from working either for the RespondentOf It had not unlawfully refused to hire him) or for an Interim employerFurthermore, receipt of disability benefits did not require Alexander tocease looking for a job, although receipt of wages in excess of a certainamount would have entailed loss of eligibility for further benefits Alex-ander admitted, however, m an August 22, 1986 letter to the Board's Re-gional Office, that he stopped his pursuit of employment because he re-ceived disability benefits In the absence of any affirmative evidence thathe thereafter resumed an mtenm Job search, we rely on this admission aspnma fame proof that Alexander was no longer in the labor market afterMay 1, 1985 The General Counsel has failed to rebut this proofthem under the gross backpay formula used by theGeneral Counsel Accordingly, we agree with thejudge that application of this formula in the cir-cumstances of this case would be "arbitrary or un-reasonable," and we affirm the judge's finding thatthe alternative formula that he applied is a reasona-ble method for determining backpay hereBoland Marine & Mfg Co, 280 NLRB 454(1986), is distinguishable on the basis that, at thepoint in time when the judge in that case errone-ously tolled the backpay period for all discnmma-tees involved, the respondent's business decline hadnot reduced the relevant work force to a numberbelow the number of discnmmatees Inasmuch asall the discnnunatees in Boland could have contin-ued to work in the reduced work force and therewas no specific showing that any of them wouldhave been laid off for nondiscriminatory reasons,the respondent failed to meet its burden of justify-ing any cutoff or diminution of backpay2 The General Counsel has excepted to thejudge's finding that backpay claimant DeMarconot entitled to backpay The General Counselargues that the Respondent did not meet its burdenof showmg that DeMarco concealed mtenm earn-ings We agree with the judge's finding, but wereject any implication that a backpay claimant'sfailure to cooperate in a prehearmg investigationper se disqualifies that claimant from receipt ofbackpay In this case, however, the compliance of-ficer testified that DeMarco acknowledged duringthe preheanng investigation that he had obtainedinterim employment and had worked "almost sincethe time he left Superior" Nevertheless, the com-pliance officer further testified that the computa-tion for DeMarco's backpay showed no offset forinterim earnings because DeMarco refused to dis-close to the Region where he had worked or howmuch he had earned during the backpay periodThe compliance officer's testimony sufficed tomeet the Respondent's burden of establishing thatDeMarco mtentionally concealed interim earningsfor all quarters of the backpay period Under thesecircumstances, the burden shifted to the GeneralCounsel to rebut this evidence It is undisputed thatthe General Counsel did not subpoena or otherwiseattempt to have DeMarco testify, nor does theGeneral Counsel contend that DeMarco was un-available to testify Accordingly, we agree with thejudge that the Respondent met its burden and thatStarhte Cutting, 280 NLRB 1071 (1986), and 284NLRB 620 (1987), is inapplicableORDERThe National Labor Relations Board adopts therecommended Order of the administrative law299 NLRB No 9 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjudge and orders that the Respondents, Meadow-land Hy-Pro Industries, Inc and Multiple AutoParts, Inc , Moonachie, New Jersey, their officers,agents, successors, and assigns, shall pay James Al-exander, Daniel Chnstiano, Juan Diaz, RafaelGarcia, and Ramon Payan the sums set out in therecommended OrderMitchell Schley, Esq , for the General CounselMichael W Appelbaum, Esq , for the RespondentSUPPLEMENTAL DECISIONSTATEMENT OF THE CASERAYMOND P GREEN, Administrative Law Judge Thiscase was tried in Newark, New Jersey, on May 1, 1989The compliance specification was issued by the RegionalDirector for Region 22 on December 28, 1988On consideration of the entire record in this supple-mental proceeding including my observation of the de-meanor of the witnesses and after consideration of thebriefs filed, I make the followingFINDINGS AND CONCLUSIONSI BACKGROUNDThe underlying decision in these cases was issued byan administrative law judge on May 12, 1986, and af-firmed by the Board on July 23, 1986 In pertinent part,the Board concluded1 That Meadowland Hy-Pro Industries, Inc and Mul-tiple Auto Parts, Inc, although not alter egos of Superi-or Export Packing Co, Inc constituted a legal successorto Supenor2 That Meadowland and Multiple had unlawfully re-fused to hire the warehouse employees of Superior be-cause those employees were represented by the UnionAs a consequence, the Board ordered that the com-plaint be dismissed as to Superior, that Meadowland andMultiple be required to bargain with the Union, and thatthe latter two Companies be required to offer immediatereinstatement and backpay to the employees namedbelow I However, in the decision, the administrative lawjudge noted that the record was insufficient to determinewhether the discnmmatees would have been terminatedat some time after February 1985 even assuming thatthey had all been hired by the successorII THE ISSUESIt is agreed that the backup period for all of the discri-mmatees commenced on January 1, 1985 The GeneralCounsel concedes that valid offers of reinstatement weremade to the discnmmatees on various dates, which there-fore terminated the backpay period Thus, the GeneralCounsel concedes that offers of reinstatement were madeto Alexander on August 1, 1988, to Chnstiano on July15, 1988, to DeMarco on July 15, 1988, to Diaz on July1 The Board's Order was enforced by the United States Court of Ap-peals, for the Third Circuit on May 12, 198818, 1988, to Garcia on November 15, 1988, and to Payanon November 15, 1988The General Counsel also conceded that the discnmin-atees had certain amounts of interim earnings whichshould be offset against their gross backpay In thisregard, the General Counsel amended the specification atthe hearing to admit certain amounts of interim earningsfor Chnstiano and this resulted in amending the specifi-cation from alleging net backpay on his behalf from$82,818 77 to $16,565 38It is alleged by the General Counsel (and conceded bythe Respondent), that the discrimmatees' rates of payduring the backpay period should be their last rates ofpay with Superior (the predecessor), and that wage in-creases of 25 cents, 50 cents, 37-1/2 cents, and 25 centsshould be included respectively, as of January 10 andNovember 7, 1985, September 10, 1987, and November10, 1988 Also alleged by the General Counsel is thateach of the discnmmatees would have received at theend of 1985, 1986, and 1987 the same bonuses as werereceived by employee Antonio PisonThe most serious issue in this case (involving the mostmoney), is the question as to what formula should beused to ascertain gross backup The General Counselcontends that the appropriate measure of the hours thateach of the discnminatees would have worked eachweek during the backpay period is the average hoursworked per week by the Respondent's full-time employ-ees who performed the same work, excluding any indi-viduals who worked fewer than 24 hours during anygiven week 2 To illustrate, if during one particular weekin 1987, there were seven employees who worked in thewarehouse for more than 24 hours, one would total theirregular hours during that week and divide by Section 7That would yield the average weekly regular hours foreach of the discnmmatees who would all be creditedwith the average for that particular week Similarly, forovertime hours, the General Counsel would total theovertime hours during that week, divide by section andthat would yield the average number of overtime hoursto be credited to each of the discrimmatees during theexemplar week According to the General Counsel's for-mula, to arrive at each of the discrimmatees' quarterlygross back wages (leaving aside for the moment bo-nuses), one needs only to multiply the wage rate of eachdiscrimmatees by the average weekly regular and over-time hours credited to each discrimmatees during the rel-evant quarterAs will be seen, the problem with the General Coun-sel's theory is that it does not take into account the factthat during virtually all of the backpay period, thenumber of Respondent's "replacement" employees wassignificantly fewer than the number of discnmmateesIn summary, the General Counsel's overall contentionin this case is that the Respondent owes the discnmina-2 The General Counsel asserts that the Board when using a formulabased on the average workweek of a representative complement of em-ployees excludes individuals who work fewer than 24 hours per week inorder to take Into account nominal absenteeism See International TrailerCo, 150 NLRB 1205, 1211 (1965), Harvest Queen Mill Co, 90 NLRB 320,344 (1950) SUPERIOR EXPORT PACKING CO63tees as net backpay, the amounts set forth below, plus in-terestJames Alexander3$83,73961Daniel Chnstiano16,56538Anthony DeMarco78,12649Juan Diaz30,31226Rafael Garcia38,49765Raman Payan19,15884DiscussionTurning first to the formula, the Respondent contendsthat the formula designed by the General Counsel is pu-nitive rather than remedial in that it does not take intoaccount the overall and substantial decline in the Re-spondent's business operations after it became a successorand failed to hire the employees named above In thisregard, the Respondent produced evidence establishingthat due to competition and other factors beyond its con-trol, the business declined from sales of $23 million bythe predecessor in 1984 to $16 5 million by the Respond-ent dunng its first year of operations after it took overIn the next 2 years Respondent's sales declined further to$15 million in 1986, and $13 million in 1987The Respondent then points to the payroll records toshow that consistent with the aforesaid decline in sales,the number of bargaining unit employees actually usedby it over the entire backpay period to perform the workdone by the six discnminatees was consistently less thanthe number six To illustrate, assume that during a par-ticular week during the backpay period, there were threereplacement employees who worked a total of 120 hoursIn that circumstance the Respondent would contend thatthere were 120 hours to be credited to the discnmmateeswhich could be allocated either by giving 40 hours tothe three discnmmatees with the highest seniority, or bydividing the 120 hours by 6, giving each discnmmateescredit for 20 hours during that particular week Underthis proposed concept, the overall gross backpay (nomatter how allocated to individuals), would be consider-ably less than if the General Counsel's formula wasadapted For if the General Counsel's concept was ac-cepted, the 120 hours actually worked by the three re-placements would result in a total of 240 hours bemgcredited to the discnmmatees Thus, under the GeneralCounsel's formula, one would divide 120 by 3 to yield anaverage of 40 hours for the week and then credit each ofthe six discnmmatees with 40 hours worth of gross back-pay for that week (40 times 6=240)Over the years the Board has applied a number of dif-ferent formulas to determine the backpay of discnmina-3 Alexander became eligible for Social Security Disability Benefits inMay 1985 on account of his deafness, and the record indicates that fromthat time and for some or all of the remaining backpay penod, he re-ceived $668 per month The General Counsel in his brief contends thatAlexander's receipt of disability benefits does not establish his unavailabil-ity for work and should not toll his backpay He does concede however,that the payments might be construed as analogous to mtenm earningsIn that case, Alexander's net backpay would be considerably lower than$83,739 if he collected the disability payments throughout the entirebackpay periodtees 4 The aim of using one formula as opposed to an-other, is to restore the discrimmatees, as accurately aspossible, to the economic situation they would have beenin absent the illegal discrimination against them In thisrespect, the Board has "broad discretion" to shape orchoose a formula designed to best approximate what thediscnmmatees would have earned but for the illegalaction against them Bagel Bakers Council of Greater NewYork v NLRB, 555 F 2d 304, 305 (2d Cur 1977), NLRBv Brown & Root, Inc , 311 F 2d 447, 452 (8th Cir 1963)In Brown & Root, the court stated aster aimPrefatory to a discussion of respondents' attackon the formula employed by the Board in calculat-ing the amounts of the backpay awards, it is well tonote that the purpose of a back pay award is tomake whole the employee who has been discrimi-nated against as the result of an unfair labor prac-tice The employee is entitled to receive what hewould have earned normally during the period ofthe discrimination against him, less what he actuallyearned in other employment during that period Ofcourse, an employee must use reasonable diligenceto find employment during the period of discrimina-tion He is not entitle to back pay for periods duringwhich he voluntarily remained in idlenessIn solving the problems which arise in back paycases the Board is vested with a wide discretion indevising procedures and methods which will effec-tuate the purposes of the ActObviously, in many cases it is difficult for theBoard to determine precisely the amount of backpay which should be awarded to an employee Insuch circumstances the Board may use as close ap-proximations as possible, and may adopt formulasreasonably designed to produce such approxima-tions We have held that with respect to the formu-la for arriving at back pay rates or amounts whichthe Board may deem necessary to devise in a par-ticular situation, "our inquiry may ordinarily go nofurther than to be satisfied that the method selectedcannot be declared to be arbitrary or unreasonablein the circumstances involved "5In the circumstances involved, it is my opinion thatadoption of the General Counsel's formula would be ar-bitrary or unreasonable Had the records of the Compa-ny shown that over the 3-year backpay period, thenormal complement of bargaining unit employees wasgenerally five or six or higher, it would be easy to pre-sume that the discnminatees would have worked duringthe entire backpay period with few or no layoffs In thatcircumstance, the averaging formula as postulated by theGeneral Counsel would be perfectly reasonable, even if4 A variety of different formulas are described in the Board's CaseHandling Manual for Compliance Proceedings Secs 10534 to 105445 In NLRB v Brown & Root, supra, the court approved the Board's useof a formula which computed the average hours of all employees work-ing in the discrimmatees's job category for each week during the backpayperiod When the weekly average hours were determined, gross backpaywas calculated by multiplying the average hours figure by the appropri-ate hourly wage rate 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon occasion, the replacement work force dropped belowSIXHowever, given the evidence that the Respondent'sbusiness has steadily declined over the backpay periodand the evidence that it never subcontracted out bargain-ing unit work, it is reasonable to conclude that thenumber of workers it used to perform warehouse and/ordriving functions during the backpay penod was consist-ent with its business needs The point is that after the Re-spondent took over the business, it consistently usedfewer employees than six employees and this leads me tothe conclusion that had the six discnminatees been hiredon January 1, 1985, many of them would neverthelesshave been laid off for substantial penods of time duringthe backpay period because there simply was not enoughwork for six employees to do on a steady, week-in andweek-out basis 8The General Counsel argues quite properly that theburden of proof on this score belongs to the Respondent,New England Tank Industries, 147 NLRB i98, 601(1964) He also argues that the lesser number of employ-ees can be explained by a number of factors, includingthe fact that supervisory people did warehouse workduring the backpay period, that the Respondent madethe existing work force work harder, and "most signifi-cantly" the fact that during many of the weeks, thesmaller work force worked large accounts of overtime Ido not find any of these contentions persuasiveIn the case of supervisors doing bargaining unit work,there was no evidence that the prior contract prohibitedsupervisors from doing such work Further, as the suc-cessor is not bound to the predecessor's contract, there isno reason to assume that any contract would have con-6 Based on G C Exh 5, which is a summary of the Respondent's pay-roll records, I have calculated the following by adding up all of thehours worked by anyone doing unit workIn the first quarter of 1985, the range of bargaining unit employees wasfrom four to six, and the average weekly hours worked was 220 Thiswould yield work for 5 5 employees per week if they worked a normal40-hour week In the second quarter there were two to four employeeswith a weekly average of 112 hours which would yield work for 2 8 em-ployees/week In the third quarter there were two to four employeeswith a weekly average of 132 hours yielding work for 3 3 employees/-week In the fourth quarter there were three to four employees with aweekly average of 151 hours yielding work for 3 7 employees/week Inthe first quarter of 1986 there were two to five employees with a weeklyaverage of 135 hours yielding work for 3 38 employees/week In thesecond quarter there were two to five employees with a weekly averageof 160 hours yielding work for four employees/week In the third quarterthere were three to five employees with a weekly average of 168 hoursyielding work for 4 2 employees/week In the fourth quarter there weretwo to four employees with a weekly average of 123 30 hours yieldingwork for 3 08 employees/week In the first quarter of 1987 there wereone to three employees with a weekly average of 107 hours yieldingwork for 2 67 employees/week In the second quarter there were two tothree employees with a weekly average of 108 77 hours yielding work for2 72 employees/week In the third quarter there were two to four em-ployees with a weekly average of 121 77 hours yielding work for 3 04employees/week In the fourth quarter there were two to three employ-ees with a weekly average of 105 hours yielding 2 63 employees/week Inthe first quarter of 1988 there were three employees with an average of142 23 hours yielding work for 3 55 employers/week In the second quar-ter there were one to five employees with a weekly average of 117 46hours yielding work for 2 94 employees/week In the third quarter therewere three to five employees with a weekly average of 177 38 hoursyielding work for 443 employees/week In the fourth quarter there weretwo to four employees with a weekly average of 124 12 hours yieldingwork for 3 1 employees/weektamed a prohibition against supervisors doing bargainingunit work Finally, the assumption on the General Coun-sel's part that if supervisors had not done such work,there would have been enough work for two additionalemployees is hopelessly speculative Much the same canbe said about the contention that under the successor theemployees worked harder and therefore if they workedat the same slow pace as before, there would have beenroom for more employeesIn his brief, the General Counsel states "Most signifi-cantly, a review of the payroll summary sheets showsthat employees throughout the backpay period regularlyworked large amounts of overtime, often working overfifty and sixty hours per week This kind of over-time shows that there was work available for more em-ployees than the payroll lists Had Respondent not un-lawfully failed to retain the Superior work force thislarge amount of overtime could have translated intostraight time work for the discnmmatees " However, asdemonstrated above at footnote 6, adding up all theovertime, plus hours worked by part-time and summeremployees, still does not come close to providing a fullweek of employment for all of the six discnnunatees,during any quarter within the backpay periodIn my opinion the General Counsel's reliance anBoland Marine & Mfg Go, 280 NLRB 454, 460-461(1986), is misplaced In that case, the company employed270 unit employees at the time of the unfair labor prac-tice, but that number had declined drastically throughoutthe backpay period until it reached a low point of 25The Board reversed the finding of the admimstrative lawjudge that the backpay tolled as of a date 2 years afterthe unfair labor practice had been committed because, inthe view of the administrative law judge, there wouldhave been no work by that time for the discnmmateesIn the present case, there is no contention by the Re-spondent and there will be no finding by me that thebackpay period will be tolled on account of the declinein the Respondent's business Rather, the question beforeme is whether the backpay formula proposed by theGeneral Counsel reasonably approximates the account ofearnings that the discnmmatees would have made hadthey been hired by the RespondentBefore descnbmg the formula which I shall adopt inthis case, I note here a few matters which will be rele-vant to that issue First, Antonio Pison, who worked forthe predecessor, was hired by the Respondent andworked continuously during the backpay period Al-though he is not exactly a replacement or substitute em-ployee, it seems self-evident to me that the hours that heworked should be included when making a formula forgross backpay Second, because the Respondent as a suc-cessor (and not as an alter ego), was not required toadopt the union contract and because all of the discn-mmatees, had they been hired, would have started outwith same starting dates, there is no basis for assertingthat any discrimmatees should have seniority vis-a-visany other Finally, I note that both the predecessor andthe successor used drivers and warehouse employeesinterchangeably and therefore, there is no basis forgiving preference to either group SUPERIOR EXPORT PACKING CO65Given my conclusion that during the backpay periodthere was not enough work to give on a continuous basisto all of the discnmmatees, it seems to me that the fairestway of determining gross backpay is to total all of hoursof bargaining unit work performed in each week of thebackpay period (including the hours worked by Pison,by part-timers and by summer employees), and thendivide by the number of the discnmmatees available forwork during the period in question In this manner, anyparticular week's actual work hours would be allocatedto the discnmmatees equally Moreover, by allocatingthe hours equally to all of the discnmmatees I am takingInto account that there is no rational basis for determin-ing which of them would or would not have been laidoff at any particular time because work was not availablefor the entire groupIssues also arose as to a number of the individual dis-cnminatees Thus, there were a variety of contentions byeither side as to Alexander, DeMarco, Garcia, andPayan None of these people testified in this proceedmgand whatever information I have is the result of the pre-hearing investigation as reported to the Region's compli-ance officer either verbally or in wntmgRegarding Anthony DeMarco, the compliance officertestified that during the backpay investigation, DeMarcotold him that he had been employed "almost since thetime he left Superior" DeMarco refused, however, todisclose where he worked or how much he earnedduring the backpay periodInasmuch as DeMarco has willfully concealed fromthe Board's Regional Office his interim earnings duringthe entire backpay period, it is my opinion that he shouldbe denied all backpay 7 See Ad Art, 280 NLRB 985(1986), American Navigation Go, 268 NLRB 426 (1983)Accordingly, I shall eliminate him from the formula andinstead of initially dividing the number of hours perweek by six discnmmatees, I shall divide that number byfiveJames Alexander is a deaf-mute who was employed asa driver and warehouseman He was actually laid offbefore the Respondent took over In his written comnun-'cations with the Region, he indicated that for a periodof time after his layoff, through March 1985, he unsuc-cessfully looked for other employment In a letter to theRegion dated August 22, 1986, Alexander wroteThe purpose of this letter in regards to my past em-ployment efforts At the time of my dismissal fromSuperior Export, I tried to look for gainful employ-ment, but because of the fact that I am 60 years of7 I see no basis for establishing a 1-year escrow account for DeMarcoas was done in Starhte Cutting, 280 NLRB 1071 (1986), Starhte Cutting,284 NLRB 620 (1987) (Starhte and Iron Workers Local 373 (BuildingContractors), 295 NLRB 648 (1989) In those cases, the Board orderedgross backpay to be placed Into escrow accounts for 1 year on behalf ofmissing and nontestifymg claimants The Board further ordered in thelatter case that if a person made a claim during the year, the Respondentwould be afforded the opportunity to question him about his interimearnings The Board further ordered in the Iron Workers case that "Nofunds will be disbursed to any claimant who refuses to provide the re-quested information or to appear for an interview"As DeMarco has already refused to provide information regarding hisinterim earnings, I see no reason to put money on his behalf into anescrow account and wait another year to finally resolve this caseage and a deaf-mute, employment was hard to findI received Social Security Disability and am still re-ceiving, that is the reason why I stopped my pursuitof employment It's next to impossible for a man ofmy age and apparent handicap to find work I hopethat at the hearing this will be consideredThe evidence shows that Alexander became eligiblefor Social Security Disability Benefits as of May 1985and that as a consequence, he received $668 per monthfor at least 2 yearsThe Respondent's contention that Alexander should bedisallowed any backpay because he failed to look forwork, is clearly not supported by sufficient evidence tosustain the Respondent's burden The more serious ques-tion involves his application for and receipt of Social Se-curity Disability BenefitsIn addition to old age benefits, the Social Security Actprovides disability benefits In order to be eligible forsuch benefits, one must be unable to engage in "any sub-stantial gainful employment by reason of any medicallydeterminable physical or mental impairment which canbe expected to result in death or which has lasted or canbe expected to last for a continuous period of not lessthan 12 months" Further, in order to be declared as dis-abled, a worker must be unable, considering age, educa-tion, and work experience, to engage in any kind of sub-stantial gainful work which exists in the national econo-my whether or not such work exists in the immediatearea, whether a specific job vacancy exists, or whetherthe worker would be hired if he or she applied for workSee Social Security Handbook section 507 et al See alsosection 223(d)(1) of the Social Secunty ActUnder the National Labor Relations Act, the generalrule is that an employer is ordinarily not liable for back-pay for periods when an employee is unavailable forwork due to illness or a disability NLRB v OngmalOyster House, 822 F 2d 413, 415 (3d Cir 1987), Canova vNLRB, 708 F 2d 1498 (9th Cif 1983), American MfgGo, 167 NLRB 520 (1967) Cf Jenkins Index Corp, 283NLRB 457 fn 3 (1987)In the present case the evidence shows that Alexander,because of his condition as a deaf-mute was unable toobtain interim employment during some or all of thebackpay period and received Social Security DisabilityBenefits, commencing on May 1, 1985 In my opinionthis evidence establishes prima facie, that as of May 1,1985, Alexander no longer was in the labor market dueto his disability I therefore am satisfied that the Re-spondent has met its burden in this respect, the GeneralCounsel not having shown that despite the disability, Al-exander nevertheless was able to obtain employmentduring the backpay period (In fact the evidence suggeststhat Alexander did not seek employment after he becameeligible to receive disability benefits) 88 Under the Social Security law It would theoretically be possible tocollect disability benefits and to work simultaneously For example, earn-ings of below $190 per month will not disqualify someone for recovenngthe disability benefit Also, earnings between $190 and $300 per monthmay or may not, depending upon circumstances, disqualify a recipientFinally, It is possible under the law for a recipient to receive the monthlybenefit and to have a trial work period of up to 9 months 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMy determination regarding Alexander necessarily af-fects the formula as he no longer was available for em-ployment after May 1, 1985 Accordingly, instead of di-viding each week's available total hours by 5 (having ex-cluded DeMarco), I shall, after May 1 divide the weeklyhours of bargaining unit work by 4 so as to allocate thegross hours per week to the remaining discnmmatees Ialso note that backpay periods for Chnstiano and Diazend respectively on July 15 and 18, 1988 Therefore forthe remainder of the backpay period for Garcia andPayan (from mid-July 1988 until November 15, 1988), Ishall divide the total hours by 2In a somewhat related manner, the Respondent arguesthat Rafael Garcia should not be eligible for backpayduring the months of April and May 1986 because hewas injured and unable to work As Garcia was notcalled as a witness, the only evidence on this questioncame from the compliance officer who testified that hisinformation was that Garcia hurt his arm while workingon his interim job and therefore was out of work for 2months As the only evidence relating to Garcia's injurywas that it was incident to his interim employment, thebackpay period shall not be tolled for the period of hisinjury In American Mfg Co, supra, the Board statedThe origins and causes of infections and organicinfirmities, such as influenza and heart attacks, forexample, are usually not known and cannot be de-termined or assumed It is ordinarily reasonable toassume, however, that absences from work becauseof such illnesses would probably have occurredeven if the employee had not been discharged Asthe claimant's loss therefore cannot be said to havea likely relationship to the unlawful discrimination,disallowance of backpay for all periods of unavail-ability because of such illnesses is properThe same underlying reasoning does not, howev-er, apply to periods of illness, which occur becauseof industrial accidents suffered during the course ofinterim employment or are otherwise attributable tothe unlawful conduct of the Respondent Thecauses of such ailments are known and attributableto events which would not have taken place, or toenvironmental factors which would not have beenpresent, had the employee not been unlawfully re-moved from his employment in the Respondent'splantWhere an interim disability is closely related tothe nature of the interim employment or arises framthe unlawful discharge and is not a usual incident ofthe hazards of living generally, the period of disabil-ity will not be excluded from backpay Consonantwith its obligation to establish deductions frombackpay, the Respondent continues to have theburden of demonstrating that an excludable periodof absence from work because of illness has takenplace, and the General Counsel may rebut this byshowing the unusual nature of the disability, itscauses, probable relation to the unlawful dischargebecause of the hazards of interim employment,search for work, etcRamon Payan has worked during the entire backpayperiod at a full-time job As shown by General Counsel'sExhibit 5, Payan on occasion during the backpay period(usually on Saturdays), has worked for the RespondentThus, during the backpay period Payan moonlighted onoccasion at the Respondent while working at his regularjob elsewhereThe Respondent asserts that the compliance specifica-tion is in error because it does not include Payan's earn-ings at the Respondent, during the backpay period aspart of his interim earningsUnder Board law, where a discnmmatee had no sup-plementary job prior to the discrimination, any earningsfrom a second "moonlighting" job during the backpayperiod is not included in interim earnings Miami Coca-Cola Co, 151 NLRB 1701, 1710 fn 24 (1965), Acme Mat-tress Co, 97 NLRB 1439, 1443 (1952) Therefore asPayan's occasional work at the Respondent during thebackpay period was a supplemental job to his regularemployment situation during that time, his earnings atthe Respondent shall not be added to his interim earn-ingsThe General Counsel showed that during the backpayperiod, bonuses were paid around Christmas time to em-ployees of the Respondent, generally in the amount of 1week's pay Accordingly, I agree with the GeneralCounsel that gross backpay should include a bonus toeach discrimmatee, assuming that he would have beenemployed during the relevant period The amount toeach would be determined by multiplying the person'spay rate at the time of the bonus times 40On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe Respondents, Meadowland Hy-Pro Industries,Inc and Multiple Auto Parts, Inc , Moonachie, NewJersey, their officers, agents, successors, and assigns,shall1 Make payment to James Alexander the sum of$6,264 01 plus interest, less tax withholdings required byFederal and state laws2 Make payment to Daniel Christian• the sum of$3,168 08 plus interest, less tax withholdings required byFederal and state laws3 Make payment to Juan Diaz the sum of $15,463 83plus interest, less tax withholdings required by Federaland state laws4 Make payment to Rafael Garcia the sum of$22,829 16 plus Interest, less tax withholdings required byFederal and state laws5 Make payment to Ramon Payan the sum of10,449 60 plus interest, less tax withholdings required byFederal and state laws6 No money is owed to Anthony DeMarco9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses SUPERIOR EXPORT PACKING CO67Reg HrsReg PayOT HrsOT PayGrossBackpayReg HrsReg PayOT HrsOT PayGrossBackpay1985/112-540278 0044446 281-3222$1376412-1240278 0010104 251-1040258 0021 65$2094612-1935 94249 801-17ao258 0012 85124 3212-2633 31231 501-2339 5254 77Bonus = $278001-3140258 00123119 002-7317204 46Totals$3,21076$3013$3,518 892-1430 55197 002-2138 04245 361986/12-2834 05219 601-240$278006$89243-734 45222 201-925 94180 283-14ao258 0046545 001-1619 75137 263-2140258003231 001-2324 28168 753-2840258 003634 831-3028 81200 232-635 06243 67Totals$3,029 03$563 61$3,592 642-1333 56233 24Interim Earnings = $3,100142-2038 38266 74Net Backpay = $492 502-2740278 0088 341985/23-633 75234 564-440$25800825$80003-1339 81276 684-1140258 0099596 263-2040278 00848764-1837 07239 103-2731 06215 864-2529 85192 50Totals$2,991 27$10634$3,097 615-218 85121 58Interim Earmngs = $1,742005-940258 0017516 93Net Backpay = $1,355 615-16305196 725-2325 19162 501986/25-30216139 324-330 38$211146-6267172 204-10ao278 0037$3866-13262169 004-17ao278 0037939 506-2020129 004-24ao278 0061964 536-27327211 005-133 06229 775-835 75248 46Totals$2,506 92$193 19$2,700 115-1524 06167 20Interim Earnings = $1,284685-2232 38225 00Net Backpay = $1,415 435-29ao278 001 8819601985/36-540278 0041242 957-432 87$208146-1240278 0086990 607-1123 69152 806-19ao278 0012 06125 727-18ao258 0012512 096-26ao278 0027528 677-2537 5241 87Totals$3,305 57$41543$3,721 008-129 62191 04Interim Earnings = $1,742008-837 3124065Net Backpay =$1,979 008-1540258 001817 418-2234 56223 001986/38-2940258 00373607-340$2780013 187$137479-529 94193 007-1040278 0010104 259-1239 38254 007-17ao278 0044346 209-1923 69152 807-24402780045647 509-2617 81114 877-31ao2780011 25117 28Totals$2,746 17$33 10$2,779 278-7ao278 008-1440278 0038746340 3448 27Interim Earnings = $1,742008-2132 125223 27Net Backpay = $1,037 278-28ao278 00757 801985/49-430 16209 6010-329$187009-1139 69275 8510-10385248 329-1834 87242 3510-17345222 509-2536 44253 2610-2438 25246 70Totals$3,175 07$54913$3,724 2010-3133 44215 69Interim Earnings = $1,7420011-736 31252 35Net Backpay = $1,982 2011-1440278 0018819 6011-2138 62268 401986/411-2836 75254 5010-240$2780056$584 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDReg HrsReg PayOT HrsOT PayGrossBackpayReg HrsReg PayOT HrsOT PayGrossBackpay10-930 56212 409-333 188243 1010-1633 44232 409-1027 44201 0010-2330 69213 309-1723 19170 0010-3030 19209 809-2424 88175 8011-620 63143 3811-1320138 0011-2029 56205 4411-2730208 50Totals$2,696 82$13190Intenm Earnings = $1,742 00Net Backpay = $1,086 72$2,710 7212-432 875228 481987/412-1130 125209 3710A22 75$1666012-1540278 00220 8510-821 81160 0012-2530208 5010-1522 75166 60Bonus = $2780010-2224 94182 7010-2923 56172 50Totals$2,346 10$2669$2,650 8011-523 75174 00Interim Earnings = $1,742 0011-1224 188177 20Net Backpay = $908 7911-1922 44164 4011-2623 06169 001987/112-324 19177 201-140$2780025$260012-1224 125176 701-833229 3512-1734 375251 801-1734 25238 3012-2440293 00222 001-2233 56233 2412-3133 75247 201-29215149 402-526 06181 10Bonus = $293002-1232 18223 652-1922 06153 302-2631215 453-522153 00Totals$293 00$2,678 90$2200Interim Earnings = $1,720 00Net Backpay = $1,273 90$2,993 903-12145100 801988/13-1913 5694 401-735 69$261 403-2621 94152 481-1440293 002$220Totals$2,034 02$2600$2,060 001-2136 25265 53Interim Earnings = $1,742 001-2833 125242 64Net Backpay = $318002-440293 0013815 162-1139 19287 001 98 7/22-1833 06242 204-227 19$189002-2534 125250 004-923 56163 703-336 125264 604-1629 125202 403-1028 88211 504-23325225 803-1437 75276 504-3040278 001 37514 333-2431 75232 605-727 19189 003-3132 75240 205-1423 44162 905-2127 44190 705-2822 94159 406-423 125160 70Totals$3,360 17$1736Interim Earnings = $3,120 00Net Backpay = $257 33$3,377 536-1124 69171 301988/2 Interim Earnings Exceeded Net Backpay6-1826 06181 006-2524 375169 401988/37-735 94$263 26Totals$2,443 30$1433$2,457637-1433 125242 64Interim Earnings = $1,742 007-2140293 0015 25$16750Net Backpay = $715 637-2840293 0049 88548 001987138-440293 0052 625578 207-240$278003 1257-940278 00557-1612 1984 72$356057 308-1140293 0067 125737 538-1840293 0062 125682 608-2540293 0046 875515 009-140293 0041 375454 607-2333 75234 609-840293 0014 75162 007-30315218 908-613 7595 609-1540293 0078 125858 409-2240293 0054 25596 108-1326 94187 208-2040278 0037539 009-2940293 0036 75403 808-2736 25251 90Totals$3,728 90$5,703 73$9,432 62 1985/12221-10401-17401-2339 51-314031 72-1430 552-2138 042-2834 053-734 45404040$13764279 0021 65$22650279 0012 85134 40275 50279 00123128 70216 20213 00265 40237 50238 90279 0046548 65279 003233 50279 003637 60SUPERIOR EXPORT PACKING CO69GrossOT PayBackpayGrossReg Hrs Reg Pay OT Hrs OT PayBackpayReg firs Reg Pay OT HrsInterim Earnings = $3,526 25Net Backpay --= $5,906 371A98/440$2930039$428 5010-1340293 00255280 2010-2040293 0024 375267 8010-2740293 00205225 2011-340293 0016175 8011-1040303 008 37595 1411-1740303 0027 75315 2011-2440303 0015170 40Totals$2,374 00$1,958 24 $4,332 24Interim Earnings = $2,080 00Net Backpay = $2,252 24GrossReg firs Reg Pay OT Hrs OT Pay BackpayTotals$3,258 14$60941 $3,867 55Interim Earnings = $3,040 63Net Backpay = $826921985/2 Interim Earnings Exceeded Gross Backpay1985/3 Interim Earmngs Exceeded Gross Backpay1985/4 Interim Earnings Exceeded Gross Backpay1986/11-240$29800856$96001-925 94193 901-1619 75147 601-2324 28181 501-3028 81215 402-635 06262 002-1333 56250 902-2038 38286 902-2740298 0089003-633 75252 303-1339 81297 603-2040298 00849003-2731 06232 20Totals$3,214 30$11400 $3,328 30Interim Earnings = $3,120 00Net Backpay = $208 301986/230 38$227004-1040298 0037$4154-1740298 0037942 504-2440298 0061969 405-133 06247 005-835 75267 205-1524 06180 005-2232 38242 005-2940298 001 8821006-540298 004 1246 006-1240298 008 6997 406-1940298 0012 06135 206-2640298 002 7530 80Totals$3,547 20$44648 $3,993 68Interim Earnings = $3,354 00Net Backpay = $639681986/340$298 0013 187 $147907-1040298 0010111 207-1740298 0044350 007-2440298 0045651 007-3140298 0011 25126 108-740298 0038743 408-1440298 0046342 008-2132 12240 108-2840298 00758409-430 16225 409-1139 69201 109-1834 87260 609-2536 44272 40Totals$3,583 60Interim Earnings = $3,558 00Net Backpay = $615 601986/4 Interim Earnings Exceeded Gross Backpay1987/1 Interim Earnings Exceeded Gross Backpay1987/2 Interim Earnings Exceeded Gross Backpay1987/3 Interim Earnings Exceeded Gross Backpay1987/4 Interim Earnings Exceeded Gross Backpay1988/1 Interim Earnings Exceeded Gross Backpay1988/2 Interim Earnings Exceeded Gross Backpay1988/37-735 94$282 107-1433 125260 007-2140314 0015 257-2840314 0049 888-440314 0052 6258-1140314 0067 1258-1840314 0062 1258-2540314 0046 8759-140314 0041 3759-840314 0014 759-1540314 0078 1259-2240314 0054 259-2940314 0036 75Totals$3,996 10Interim Earnings = $3,963 00Net Backpay = $6,146 501988/410-640$3140010-1340314 0010-2040314 0010-2740314 0011-340314 00$59000 $4,173 603925 524 37520516$17960587 30619 70790 40731 50552 00487 20173 70920 00638 80433 20$6,11340 $l0,10950$459203003028700241 40188 40 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGrossReg Hrs Reg Pay OT Hrs OT PayBackpayReg Hrs Reg Pay OT HrsGross07' PayBackpayao324 008 375101 8011-1740324 0027 75337 2011-24ao324 0015182 30Totals$2,542 00$2,097 60 $4,963 60Interim Earnings = $2,950 00Net Backpay = $2,013 60Reg Hrs Reg Pay OT Hrs OT Pay BackpayGross1985/1222$179821-1040334 0021 65$271 171-17ao334 0012 85160 951-23395329 001-31ao334 00123154 052-7317264 702-1430 55255 092-2138 04317 722-2834 05284 323-734 45287 653-1440334 0046558 243-21ao334 003240 083-28ao334 003645 09Totals$3,922 30plus$729 58 $4,651 88Interim Earnings --= $3496 50Net Backpay = $1,155 381985/2 Interim Earnings Exceeded Gross Backpay1985/3 Intenm Earnings Exceeded Gross Backpay1985/429$242 1510-1038 5321 4710-17345288 0810-2438 25319 3910-3133 44279 2211-736 31321 3411-1440354 00188$249611-2138 62341 7911-2836 75325 2412-540354 0044458 9412-1240354 0010132 7512-1935 94318 0712-2633 31294 79Bonus = $35400Total plus$4,113 54plus$21665 $4,684 19Interim Earnings = $3,397 50Net Backpay = $1,286 691986/1 Interim Earnings Exceeded Gross Backpay1986/2 Interim Earnings Exceeded Gross Backpay1986/34o7-3$3540013 187 $175057-10354 00132 274o107-17354 0058 814044360 534o7-24354 00456149 34ao7-31354 0011 2551 37ao8-7354 003 878-14354 004 6359 004o8-21284 3032 1258-2840354 00759959-430 16267 009-1139 69351 259-1834 87308 609-2536 44322 50Totals$4,365 65plus$696 32 $5,061 97Interim Earnings = $4,528 13Net Backpay = $533 841986/4 Interim Earnings Exceeded Gross Backpay1987/1 Interim Earnings Exceeded Gross Backpay1 98 7/2 Interim Earnings Exceeded Gross Backpay1 98 7/3 Interim Earnings Exceeded Gross Backpay1987/4 Interim Earnings Exceeded Gross Backpay1988/1 Interim Earnings Exceeded Gross Backpay1988/2 Interim Earnings Exceeded Gross Backpay1988/335 94$331 557-1433 12305 58Totals$637 13Intenm Earnings = $44496Net Backpay = $192 17GrossReg firs Reg Pay OT Hrs OT PayBackpay1985/122 2$21034ao379 0021 65$3076540379 0012 85182 6039 5374 26ao379 00123116 5431 7300 3630 55289 4638 04360 5234 05322 6234 45326 41ao379 0046566 08ao379 003245 4740379 003651 15Totals$4,457 97$76949 $5,227 46Interim Earnings = 0Net Backpay = $5,227 461985/240$37900825$117234-11ao379 00995141 404-1837 07351 244-2529 85282 835-2188178 605-940379 0017524 875-16305290 005-2325 19238 585-3021 6204 666-6267253 006-13262248 56-2020189 506-27327309 83Totals$2,294 00 plus$283 50 $2,577 50Interim Earnings = 0Net Backpay = $2,577 501-31-101-171-231-312-72-142-212-283-73-143-213-28 71SUPERIOR EXPORT PACKING COGrossReg Hrs Reg Pay OT Hrs OT PayBackpay1985/37-432 87$311447-1123 69224 467-18ao379 00125$17767-26375355 318-129 62280 658-837 31353 508-1540379 001825 588-2234 56327 468-2940379 00375269-529 94283 689-1239 38373 129-1923 69224 469-2617 81168 75Totals$4,039 83 plus$48 60 $4,088 43Interim Earnings = $1,017 61Net Backpay = $3,070 821985/410-329$2747810,40385364 8010-17345326 90la-2438 25362 4010-3133 44316 8011-736 31362 2011-14ao399 00188$281211-2138 62385 2011-2836 75366 6012-540399 0044466 4012-12ao399 0010144 9012-1935 94358 5012-2633 31332 30Bonus = $39900Totals$4,287 48$239 42 $4,925 90Intenm Earnings = $2,861 25Net Backpay = $2,064 651986/140$3990085$128001-925 94258 751-1619 75197 001-2324 28242 201-3028 81287 402-635 06350 002-1333 56334 752-2038 38382 842-2740399 00811 973-633 75336 653-1339 81397 103-2040399 008412 573-2731 06309 82GrossReg Hrs Reg Pay OT firs OT Pay Backpay1986/230 38$30300ao399 0037ao399 003 79ao399 006 1933 06329 7735 75356 6024 06240 0032 386323 00ao399 001 8828 12ao399 004 1261 6340399 008 69130 00ao399 0012 06180 40ao399 0027541 14Totals$4,744 37$59613 $5,340 50Interim Earnings = $4,447 91Net Backpay = $892 591986/37-340$3990013 187 $197287-10403990010147 967-17403990044366 277-24403990045668 227-31403990011 25168 308-7ao399 003 8757 908-14ao3990046369 268-2132 125320 458-2840399007511 229-430 16300 849-1139 69395 909-1834 87347 809-2536 44363 49Totals$4,920 49$78641 $5,706 90Interim Earnings = $5,073 58Net Back Pay = $633 321986/4 Interim Earnings Exceeded Gross Backpay1987/1 Interim Earnings Exceeded Gross Backpay1987/2 Interim Earnings Exceeded Gross Backpay1987/3 Interim Earnmgs Exceeded Gross Backpay1987/4 Interim Earnings Exceeded Gross Backpay1988/1 Interim Earnings Exceeded Gross Backpay1988/2 Interim Earnings Exceeded Gross Backpay1988/37-735 94$3719833 125342 8440414 0015 25$23653Totals$794 82$236 53 $1,031 35Interim Earnings = $581 77Net Backpay = $449 584-34-104-174-245-15-85-155-225-296-56-126-196-26$5 5456 7092 60Totals$4,293 51Interim Earnings = $3,243 75Net Backpay = $1,202 30$15260 $4,44605GrossReg Hrs Reg Pay OT Hrs OT Pay Backpay1985/11-3222$179821-1040334 001-17ao334 001-23395329 001-3140334 002-7317264 7021 65$271 1712 85160 95123154 05 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDReg firsReg PayOT firsOT PayGranBackpayReg HrsReg PayOT HrsOT PayGrossBackpay2-1430 55255 091985/22-2138 04317 724-4ao$33400825$103332-2834 05284 324-11ao334 00995124 623-734 45287 654-1837 07309 533-1440334 0046558 244-2529 85249 253-2140334 003 240 085-218 8157 403-2840334 003645 09Totals$1,384 18plus$22795$1,612 13Totals$3,922 30plus$729 58$4,651 88Intenm Earnings = 0Interim Earnings = pNet Backpay = $1,612 13Net Backpay = $4,651 88Grand Total Net Backpay = $6,264 01